DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  3/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards (US 2014/0333127).

Regarding claim 1,
Edwards discloses (Fig. 4):
A vehicle propulsion system (Fig. 4, all elements) comprising: at least first (52) and second electrical generators (54, ¶0038), each being configured to provide electrical power to a respective first (59) and second AC electrical network (56, ¶0038); at least first and second AC electrical motors (generators are motors running in genrator mode, ¶0037) directly electrically coupled to a respective AC network (52 is connected to 58 directly, and 54 is connected to 56 directly) and coupled to a respective propulsor (¶0043); and a DC electrical network (62) electrically coupled to the first (59) and second (56) AC networks via respective first (70) and second AC to DC converters (64, ¶0044), wherein: the first (70) and / or second AC to DC converters (64) comprise bi-directional AC to DC converters (¶0044)configured to provide AC electrical power from the AC network (59, 56) to DC electrical power to the DC network (62), and DC electrical power from the DC network (62) to AC electrical power to the AC electrical network (59, 56, ¶0044-¶0045),
and the system comprises a controller (76) configured to control the first (70) and second bi-directional AC-DC converters (64) between: an operating mode (¶0044-¶0045) in which the first AC-DC converter (70) converts AC power from the first AC network (59) to DC power to power the DC network (62, via 70 and 63, ¶0040), and the second AC-DC converter converts DC power from the DC network (62) to AC power to power the second AC electrical network (56, ¶0044-¶0045); and a further operating mode (¶0054) in which the second AC-DC converter (64) converts AC power from the second AC network (56) to DC power to power the DC network (62, ¶0044-¶0045), and the first AC-DC converter (70) converts DC power from the DC network (62) to AC power (via 70) to power the first AC electrical network (5, ¶0044).

Regarding claim 2,
Edwards discloses (Fig. 4):
wherein each AC electrical generator comprises a synchronous AC generator such as a permanent magnet or wound field synchronous generator (¶0036).
Regarding claim 3,
Edwards discloses (Fig. 4):
wherein each AC electrical generator comprises an asynchronous electrical generator such as an induction generator (¶0036).

Regarding claim 4,
Edwards discloses (Fig. 4):
wherein one or more AC electrical motor comprises a synchronous AC motor such as a permanent magnet or wound field synchronous motor (¶0036).

Regarding claim 5,
Edwards discloses (Fig. 4):
wherein one or more AC electrical motor comprises an asynchronous electrical motor such as an induction motor (¶0036).

Regarding claim 6,
Edwards discloses (Fig. 4):
wherein the further electrical motor comprises one of an DC electrical motor directly electrically coupled to the DC electrical network (Fig. 4, 68, ¶0039), and an AC electrical motor (68)coupled to the DC electrical network (62) via a DC to AC inverter (66, ¶0039).

Regarding claim 9,
Edwards discloses (Fig. 4):
wherein the first and second generators are driven by an internal combustion engine such as a gas turbine engine (¶0037).

Regarding claim 10,
Edwards discloses (Fig. 4):
wherein the system comprises an energy storage device such as one or more of a battery (72, ¶0041), a capacitor and a hydrogen fuel cell electrically coupled to the DC electrical network, the energy storage device being configured to provide electrical power to the DC network in a discharging mode, and to receive electrical power from the DC network in a charging mode (¶0041).

Regarding claim 12,
Edwards discloses (Fig. 4):
A vehicle comprising the propulsion system (¶0036-¶0038) of claim 1.

Regarding claim 13,
Edwards discloses (Fig. 4):
wherein the vehicle comprises an aircraft (¶0036-¶0038).

Allowable Subject Matter
Claims 7-8, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Himmelman (US 2017/0291712) – hybrid electric aircraft propulsion system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846